DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Applicant’s preliminary amendment filed 08/26/2020 is acknowledged. Claims 1-15 and 17-32 are canceled; claim 16 is amended. Claim 16 is under examination.

Claim Objections
Claim 16 objected to because of the following informalities.
(i) In line 10 of the claim, “Alzheimer’s” should be capitalized. 
(ii) The “comprising” clause in lines 16-17 should be set apart from the listing of diseases to make the claim easier to read. For instance, a hard return and/or indentation would visually signal the end of the extensive disease list. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. In addition, there may be plural indentations to further segregate sub-combinations or related steps. See MPEP 608.01(m) and 37 CFR 1.75(i).
Appropriate correction is required.


Effective Filing Date
Applicant’s claim for domestic benefit under 35 U.S.C. 121 and foreign priority is noted (see p. 7 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
The examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 16/002,058, now US Patent 10,793,634 because the claimed invention is disclosed in said application.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is in English and is present in the parent application, thus the effective filing date of the instant application is deemed to be 06/09/2017.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16, lines 1-4 recite “[a] method for treatment of a subject suffering from eye or retinal or neurodegenerative diseases, neural/neuronal eye or retinal diseases”. The placement of “or” between “eye”, “retinal”, neurodegenerative”, “neural/neuronal eye”, and “retinal” (again) suggests that these are different categories (genera) of diseases. The specific diseases (species) listed in lines 4-14 of the claim are interpreted as being exemplary of either “eye” or “neurodegenerative” diseases. In contrast, lines 15-16 of the claim recites “hyperphagia, obesity or metabolic syndrome”, which are not examples of either eye or neurodegenerative diseases.
The exemplary eye conditions recited in claim 16, lines 4-10 render the claim indefinite because if the skilled artisan were to treat an unrecited eye disease, he or she would not be apprised of whether the claim was being infringed. Similarly, the specific types of neurodegenerative diseases recited in lines 10-15 render the claim indefinite because if the skilled artisan treated an unrecited neurodegenerative disease by the claimed methods, he or she would not be apprised of whether the claim was being infringed. The exemplary disease listings render the claim indefinite because it is unclear whether the disease examples following the main categories are part of the claimed invention. In other words, the genera in combination with various species of disease in the claim could be interpreted in such a way that it is not clear which species are covered, and is therefore, indefinite (See MPEP 2173.02(I)).
Further, the listing of eye or retinal followed by neural/neuronal eye” is indefinite. First, it is not clear what the distinction is between eye and neural/neuronal eye diseases, because an eye disease would encompass any neural/neuronal eye disease. In addition, the grouping of “neural/neuronal” is confusing since neural refers to any type of brain cell, whereas neuronal refers strictly to neurons. Similarly, the retina is part of the structure of the eye, thus “eye” disease would encompass retinal diseases. Indeed, many of the diseases recited in lines 4-10 are retinal diseases. Third, it is not clear why the category of “retinal” disease is listed twice. Finally, lines 15-16 list the additional conditions of “hyperphagia, obesity or metabolic syndrome”, which as noted above, do not fit squarely within any of the main categories set forth in lines 3-4 of the claims. If the intention is to include metabolic diseases within the scope of the claim, then this category should be listed with the other broad categories (e.g., eye, neurodegenerative). The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171). 

Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating retinal diseases with the recited anti-TrkB antibodies, does not reasonably provide enablement for treating any neurodegenerative, psychiatric or metabolic disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	The instant specification teaches that TrkB activation with the agonistic anti-TrkB antibody 277 reduced photoreceptor dysfunction in eye disease in an STZ-induced diabetic rat model (see Example 12, pages 85-93). In addition, the instant specification teaches that the anti-TrkB 277 antibody binds non-specifically to VEGF, which might make dosage formulation difficult (see p. 95, paragraph [00375]). The genus of neurodegenerative, psychiatric and metabolic disorders recited in the claim is large; different neurodegenerative and psychiatric disorders have distinct etiologies and pathophysiologies. Successful treatment of retinal disease is not predictive of successful treatment of a neurodegenerative, psychiatric or metabolic disorder. In addition, the instant specification discloses determining dosages of the recited antibodies is complex.
Treatment of neurodegenerative diseases is complex and unpredictable. In addition, the claims do not just encompass treatment, but also prevention (“prodromal” Alzheimer’s; “delaying disease progression…”; prevention of first episode psychosis; prevention of relapse in patients with schizophrenia”). The evidence set forth in the instant specification is not commensurate in scope with the breadth of the recited patient population. Regarding neurodegenerative disorders, a review by Van Bulck et al. (Int. J. Mol. Sci. 2019, 20, 719; doi: 10.3390/ijms20030719; 36 pages total) notes that “[n]eurodegenerative diseases are incurable and debilitating conditions that result in progressive degeneration and/or death of nerve cells,” (see p. 1, 1st sentence). Regarding “delaying disease progression of patients with Alzheimer's disease, Huntington's disease, [and] Parkinson's disease”, among others, Van Bulck et al. note that there are still no effective treatments currently available to reverse or prevent the course of neurodegenerative diseases (see p. 2, 1st full paragraph) and “no current therapies can prevent, slow, or halt [their] progression” (see abstract). Further, Huntington's disease is an inherited autosomal dominant disorder, and cannot be prevented, nor its course reversed or halted. See the webpage from https://www.mayoclinic.org/diseases-conditions/huntingtons-disease/symptoms-causes/syc-20356117?p=1 (4 pages total; downloaded 10/14/2018). 
Claim 16 also recites prevention of first-episode psychosis in individuals with attenuated psychosis syndrome, among others. Fusar-Poli et al. (World Psychiatry 2017;16:251-265) list areas of “future research” into prevention, but conclude “currently there are no robust and effective preventive strategies to reduce the risk of psychosis in asymptomatic individuals exposed to these environmental risk factors” (see p. 253, left column, 2nd paragraph). Regarding schizophrenia, a devastating disease that strikes most victims in their twenties, remained treatable in only about half of victims shortly after the filing of the instant invention (see Stepnicki et al., Molecules 2018, 23, 2087; doi:10.3390/molecules23082087; p. 1). Further, regarding preventing schizophrenia or the cognitive decline associated therewith, Mikanmaa et al. (NeuroImage 190 (2019) 144-153) teaches that after the filing date of the instant invention, researchers were still learning how to recognize prodromal schizophrenia before onset of disease (see abstract). Thus, without a clear recognition of the prodrome, it is not yet possible to prevent onset of schizophrenia.
While the art recognized the involvement of BDNF-TrkB signaling in many conditions and diseases, in vitro techniques for testing possible drugs were only just being developed at the time of the filing of the invention (see Traub et al, J Pharmacol Exp Ther 361:355–365, June 2017 at p. 355, paragraph bridging left and right columns; p. 364, right column, last paragraph). Moreover, Traub et al. disclose that not all TrkB agonist antibodies do not have the same effects: “both antibodies displayed some limitations and some benefits” (see abstract; also p. 364, left column, 2nd paragraph), which suggests agonistic TrkB antibodies do not behave predictably. However, patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). In summary, the art teaches that agonistic TrkB antibodies as potential therapies treatment remains a developing field. 
	Treatment of neurodegenerative diseases is further complicated by the limitations of animal models. For instance, there currently are no good models for sporadic Alzheimer’s disease (AD), one of the most common and devastating neurodegenerative disorders. See Drummond and Wisniewski (Acta Neuropathol. 2017, 133:155-175—hereafter “Drummond”), who teach that many current mouse models are based upon a rare familial form of AD, which results in overexpression of amyloid plaques, however “AD is defined by the presence and interplay of both amyloid plaques and neurofibrillary tangle pathology.” See abstract of Drummond. Drummond teaches:
[T]he underlying cause of the two subtypes of AD are very different; FAD [familial AD] directly resulting from Aβ over-expression and [sporadic] AD likely resulting from multiple factors that contribute to poor clearance of Aβ from the brain. More studies are needed to further elucidate the differences between sAD and FAD in humans because it is possible that the lack of translation between preclinical studies and human studies is because of inherent differences between FAD and sAD, suggesting that potentially these therapeutics that worked very well in preclinical studies could be better translated in clinical trials of FAD patients and/or Down syndrome (DS) subjects (where there is over-expression of APP)…If this is the case, then it will be essential to develop new models that are more representative of sAD, so that the effect of novel therapeutics in sAD can be tested more accurately. (Citations omitted by Examiner). 

In summary, treatment of retinal diseases is not predictive of treating a neuro-degenerative disease such as AD, which is still little understood. The evidence presented in the instant specification is not commensurate in scope with the breadth of the intended patient population.
Due to the large quantity of experimentation necessary to establish which neurodegenerative, psychiatric diseases and metabolic diseases can be treated, delayed or prevented with the encompassed antibodies, the lack of direction/guidance presented in the specification regarding treatment of the full scope of the encompassed diseases, the absence of working examples directed to the same, and the complex nature of the treating neurodegenerative, psychiatric and metabolic disorders and determining dosages of the recited antibodies, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Conclusion
Claim 16 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649